Citation Nr: 0738418	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-00 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a left leg injury.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a back condition.


REPRESENTATION

Veteran represented by:	L. D. Levin, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to May 1983 
and then served with the Army Reserve from May 1983 to May 
1997.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.  In an April 2002 rating decision, the RO denied 
service connection for a left leg injury and PTSD.  In a 
December 2004 rating decision, the RO denied service 
connection for a back condition and confirmed the PTSD 
denial.

In June 2007, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference Board hearing.  At 
that time the veteran's representative requested that the 
record be held open for 30 days to allow for the submission 
of additional evidence, namely, a curriculum vitae for a 
private physician who has submitted letters in support of the 
veteran's claim.  Furthermore, on the record at the hearing, 
the representative waived initial review by the agency of 
original jurisdiction (AOJ) of the forthcoming evidence, 
which the representative submitted in July 2007.  
Accordingly, the Board will consider the additional evidence 
with this appeal.


FINDINGS OF FACT

1.  The veteran's current left leg disability did not 
originate in service and is not related to any event that 
occurred in service.  

2.  The veteran was not engaged in combat.

3.  There is no credible supporting evidence that the 
veteran's claimed in-service stressor occurred.

4.  The veteran does not have PTSD caused by an event that 
occurred in service.

5.  The veteran's back condition did not originate in service 
and is not related to any event that occurred in service.  


CONCLUSIONS OF LAW

1.  A left leg injury was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2007).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2007).

3.  A back condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an April 2001 letter and a December 2003 
letter, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claims.  A February 2002 letter provided the 
veteran with a questionnaire to elicit information to support 
his claim for service connection for PTSD secondary to 
personal assault.  In this regard, the questionnaire provided 
the notice required by 38 C.F.R. §§ 3.304(f) (2006).  A 
letter advising the veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in October 2006.  The claims were last readjudicated in 
January 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and personnel records, post-service 
medical records and examination reports, records from the 
Social Security Administration (SSA) and various lay 
statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, any question as to an appropriate disability rating 
or effective date to be assigned is rendered moot.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Left Leg Injury

The veteran contends, in essence, that he injured his left 
leg when a helmet fell on his knee causing him to fall from 
the back of a truck during a period of active duty for 
training in August 1995.

Initially, the Board notes a discrepancy in the circumstances 
surrounding the alleged left leg injury.  Although the 
veteran has stated that the helmet struck his left knee, the 
service medical records clearly show that the helmet struck 
his right knee on August 12, 1995 and that he was 
subsequently treated on a few occasions for the right knee.  

An August 23, 1995 private medical record reflects that the 
veteran returned from a period of reserve duty during which a 
helmet struck his right knee causing him to hit the tailgate 
and causing a skin trauma to the left knee.  Examination of 
the left knee showed a very small skin puncture 2 mm in 
diameter with no infection.  The Board notes that this record 
corroborates the helmet injury to the right knee and only 
minor skin trauma to the left.

The Board also notes that the veteran suffered a gunshot 
wound to the left thigh as a teenager prior to his active 
duty, and that he had a retained metallic fragment in the mid 
knee joint space noted on a February 1982 x-ray.  Moreover, 
he suffered severe burn injuries to both knees as a civilian 
firefighter in May 1993 and received skin grafts as well as 
subsequent treatment for pain and limitation of motion of the 
left knee on multiple occasions.  This is clearly documented 
in an application for disability benefits filed with his 
employer and the numerous private medical records dated 
through July 1995.  Additionally, a July 1994 treatment 
report noted the veteran had again been to trial regarding 
his suit against Morning Pride with his having a blunt trauma 
to the lateral aspect of his left knee when getting off the 
stand after testifying.  

Lay statements from fellow service members attest to the 
alleged incident in which a helmet hit the veteran's knee 
causing him to fall from a truck.  Although they do not 
specify which knee was struck by the helmet, one of the 
statements does state that the veteran hurt his left leg 
during the incident.  

The veteran was provided a VA examination in November 2003, 
at which time he again reported a history of a helmet hitting 
the left knee causing him to fall from a truck.  He also 
reported a gunshot wound to the left hip when he was 15 years 
old and that he had thought that the bullet had migrated down 
towards the left knee.  Examination showed hyperreactive pain 
and reduced range of motion of the left knee, and x-rays 
taken in February 2003 were reported as showing a metallic 
foreign body that had the appearance of a bullet, but no 
other abnormalities.  The diagnoses included retained foreign 
body in the posterior aspect of the left knee, restricted 
motion of the left knee due to injury, and hyperreaction to 
pain syndrome.  After a review of the claims file, noting the 
correct history of the right knee being struck by the helmet 
in service, the examiner stated that, although he was not 
able to identify the cause of the veteran's present left knee 
condition, the injury described while in the service (an 
abrasion) would not have caused the present condition.  

While current VA and private treatment records note the 
veteran suffered an injury to the left knee in 1995 while on 
reserve duty, any opinion provided therein is based upon the 
veteran's report of a significant left knee injury, not the 
skin abrasion actually noted.  The Board finds the opinion of 
the VA examiner is entitled to greater weight than any 
opinions provided in the treatment records, as the examiner 
reviewed the entire claims file, and noted the injuries to 
the veteran's knees including the abrasion in August 1995, 
prior to rendering his conclusion.  As such, this opinion is 
entitled to greater weight than opinions based solely on the 
history provided by the veteran.  See Madden v. Gober, 123 
F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to 
discount the weight, credibility, and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence); see also Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (an opinion that is based 
on review of the medical evidence is more probative than an 
opinion that is based on the veteran's reported history).

The Board also acknowledges the veteran's contention that his 
left leg injury is related to service.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's current left leg disability arose during service or 
is related to an event that occurred in service.  


PTSD

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2007).

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor in the 
absence of clear and convincing evidence to the contrary, 
provided that the claimed in-service stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  Id.; see Cohen v. Brown, 10 Vet. App. 128 
(1997).

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f).

The veteran contends, in essence, that he has PTSD due to 
being sexually assaulted while unconscious after a night of 
heavy drinking during active service in Germany.  He asserts 
that he woke up in the bathroom with his pants around his 
ankles, but does not remember any other details.  The veteran 
does not contend and the evidence does not show that the 
veteran served in combat.

After review, the Board finds that the record does not 
contain credible supporting evidence corroborating the 
veteran's claimed in-service stressor of a sexual assault.  

First, the Board notes a discrepancy in the date of the 
alleged stressor.  In a questionnaire regarding his claim for 
PTSD secondary to personal assault received in December 2003, 
the veteran stated that the incident had occurred in August 
1982, relating the time to his father's illness.  However, at 
his Board hearing, also relating the time to his father's 
illness, he testified that the incident had occurred in "the 
first year" in 1981.  

The Board also notes that the veteran's service medical 
records are negative for any indication of sexual assault.  
At his Board hearing, the veteran testified that, when he had 
told his commanding officer, he had been referred to a drug 
and alcohol program.  In fact, the veteran stated that he had 
left Germany after only one session of Alcoholics Anonymous, 
prior to receiving any treatment for the sexual assault.  
Thus, the service medical records fail to corroborate the 
veteran's claimed stressor.

Likewise, the veteran's service personnel records contain no 
mention of the stressor.  In his response to the PTSD 
questionnaire, he stated that he had requested a change of 
duty assignment in October 1982 to Fort Dix.  Although the 
record shows that the veteran was transferred to Fort Dix, 
there is no request for transfer of record.  Additionally, if 
in fact the incident occurred in 1981 as the veteran 
testified at his hearing, then his alleged request for 
transfer seems rather late.  The veteran also stated that he 
had a change in job performance once he was stationed in Fort 
Dix, noting that he worked very hard and that it helped him 
forget about the event.  However, there is no indication of 
any poor performance in Germany or superior performance at 
Fort Dix.  Furthermore, there is no indication of any 
behavior change during the rest of the veteran's period of 
active duty, such as a deterioration in work performance or 
court martials.  Lastly, the record shows that the veteran 
twice reenlisted in the Army Reserve.  The Board finds it 
curious that someone who was allegedly sexually assaulted in 
service would extend his period of service. 

Furthermore, the record otherwise fails to corroborate the 
veteran's stressor.  A March 2004 VA examination report 
reflects that none of the four servicemen with whom he had 
been drinking on the night of the alleged incident ever came 
forward or talked about any negative event occurring that 
night.  Additionally, the veteran stated that he was not sure 
if a sexual assault had occurred but that he just felt as if 
it had.  Likewise, at his Board hearing, he indicated that he 
had felt as if he had been sexually assaulted, that he had 
felt violated.  Thus, even the veteran seems, to a certain 
extent, to question the occurrence of the incident.  In 
addition, a July 2004 VA treatment note reflects a possible 
incident of military sexual assault which the veteran could 
not confirm or deny.  Thus, the veteran cannot actually 
corroborate his own stressor, as he has no recollection of 
anything other than awaking with his pants around his ankles 
after blacking out while drinking and that people were 
laughing at him.  The examiner conducting the March 2004 VA 
examination did not diagnose PTSD, nor did the examiner 
conducting the social survey in March 2004 conclude the 
veteran had PTSD.  

While the veteran's private physician has diagnosed PTSD, 
such was originally diagnosed as resulting from the veteran's 
trauma from being burned during his job as a firefighter.  It 
was not until after the veteran filed his claim for service 
connection for PTSD that any record from Dr. Fine mentions 
the veteran's claimed military trauma.  The veteran's 
treatment records from the 1990's note nightmares and 
flashbacks related to his fire injury.  In a 2002 statement, 
Dr. Fine noted the veteran referred "on several occasions" 
to having been sexually violated in the military, and had 
experienced intense feelings of anxiety associated with this 
event.  Dr. Fine also noted that "Interestingly, he seems to 
have become much more aware and affected by his report of 
having been sexually assaulted in the Army, rather than the 
more recent trauma of having been burned."  The Board finds 
that the lack of any mention of his reported assault in 
reports from Dr. Fine prior to the 2001 date of claim, when 
Dr. Fine has treated the veteran for PTSD since 1994, raises 
a question as to the credibility of a stressor raised to his 
treating physician only after a claim for benefits was filed.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence).  

The veteran's attorney has also argued that Dr. Fine's 
January 2004 letter constitutes an opinion linking PTSD to 
the 1995 fall from the truck.  However, Dr. Fine's letter 
states that he can "confirm that between 8/29/95 to January, 
1996" the veteran complained frequently of severe pain in 
his lower back radiating to his left leg.  He stated that the 
veteran reported that this pain developed since falling from 
a truck while in the Army reserve in August 1995 and that the 
pain did not respond to treatment at the St. Agnes Medical 
Center.  He further stated that "there is no doubt that this 
injury resulted in considerable stress and complicated his 
mental state by contributing to severe anxiety and depression 
which has continued to this day."  

The Board finds such report is inconsistent with Dr. Fine's 
own letters during that time frame and the medical evidence 
during that time.  While a December 1995 report from Dr. Fine 
noted the veteran complained of severe pain in his knees, no 
mention of any back pain was indicated at that time.  
Likewise, records from St. Agnes during that time reveal 
complaints of bilateral knee pain, but not back pain.  
Moreover, there were no complaints of back pain at the time 
of the fall on August 12, 1995, a few days later, or a week 
and a half later.  On a report of medical history dated five 
days after the fall, the veteran denied recurrent back pain.  
Interestingly, Dr. Fine's 2002 letter made no mention of the 
fall being a "trauma" nor any mention of back pain causing 
stress or "complicating his mental state by contributing to 
severe anxiety and depression."  In short, the January 2004 
letter is inconsistent with the other evidence of record, 
including Dr. Fine's own statements, and is entitled to no 
probative weight.  See Madden, supra.

In summary, the veteran suffered a severe non-service related 
trauma that caused significant PTSD, for which he was treated 
for years by Dr. Fine, with no mention of any other source of 
trauma.  Even Dr. Fine's 2002 report noted that only recently 
had the veteran become aware and affected by his claimed 
military sexual trauma, which even the veteran cannot 
actually confirm occurred.  Thus, the Board finds that the 
preponderance of the evidence is against a conclusion that 
the veteran experienced an in-service stressor which caused 
PTSD.  

Back Condition

The veteran contends, in essence, that he injured his back 
when a helmet fell on his knee causing him to fall from the 
back of a truck during a period of active duty for training 
in August 1995.  At his Board hearing, he testified that he 
had been leaning over a bit to help a lieutenant up onto the 
truck when the helmet fell onto his knee.

Initially, the Board notes that this claim only involves the 
veteran's Reserve service and not his active duty service 
from May 1980 to May 1983.  Indeed, the service medical 
records from active duty service are negative for any back 
problems.

The Board notes that an August 1992 service medical record 
does show complaints of back pain for the past two days after 
riding in a truck that stopped suddenly and pitched him 
forward and then jerked him back.  The veteran had been told 
to return for further treatment if the condition did not 
improve; however, there were no subsequent complaints for the 
rest of his Reserve service.  Of note, a November 1992 report 
of medical history reflects no complaints regarding the back 
and the accompanying report of medical examination shows a 
normal evaluation of the spine.  Thus, the Board observes 
that his 1992 complaints were related to an acute and 
transitory condition that resolved.  

As noted previously, the service medical records show that a 
helmet struck the veteran's right knee on August 12, 1995.  
They, however, fail to show that he injured his back at the 
same time.  In this regard, the veteran did not complain of 
any back pain or otherwise make reference to a back injury at 
that time.  Five days later, on a report of medical history 
dated August 17, 1995, the veteran denied recurrent back 
pain.  A private treatment record dated August 23, 1995, 
addressing the August 12, 1995 incident referenced only knee 
pain.  No mention of an injury to the back or back pain was 
noted.  

Similarly, the November 2003 VA examination report reflects 
the examiner's observation that he did not find any record of 
injury to the low back at the time of the injury to the knees 
during Reserve training.

Further, an application for disability benefits filed with 
the veteran's employer reflects that he injured his back in 
May 1989 while moving fire-fighting equipment.  Additionally, 
a June 1999 private medical record reflects that he injured 
his back when he passed out and fell on his oxygen tank in 
1989 or 1993.  The private medical records also reflect that 
he had been involved in several motor vehicle accidents after 
separation from service.  Of note, a March 2002 radiology 
report of the lumbar spine taken after one of his accidents 
shows unremarkable soft tissues and normal vertebral 
alignment without any compression fractures, degenerative 
changes, disc narrowing, spondylolysis, or spondylolisthesis.  
Thus, the record indicates that his back was normal five 
years after discharge from the Army Reserve and 19 years 
after separation from active service.

The Board notes that a January 2004 letter from Dr. Fine 
states that he can "confirm that between 8/29/95 to January, 
1996" the veteran complained frequently of severe pain in 
his lower back radiating to his left leg.  He stated that the 
veteran reported that this pain developed since falling from 
a truck while in the Army reserve in August 1995 and that the 
pain did not respond to treatment at the St. Agnes Medical 
Center.  

As noted above, the Board finds such report is inconsistent 
with Dr. Fine's own letters during that time frame and the 
medical evidence during that time.  While a December 1995 
report from Dr. Fine noted the veteran complained of severe 
pain in his knees, no mention of any back pain was indicated 
at that time.  Likewise, records from St. Agnes during that 
time reveal complaints of bilateral knee pain, but not back 
pain.  In short, the January 2004 letter is inconsistent with 
the other evidence of record, including Dr. Fine's own 
reports, and is entitled to no probative weight.  See Madden, 
supra.

Additionally, while the veteran's chiropractor has opined 
that his present back condition is related to the back injury 
in August 1995, such opinion is based on a history provided 
by the veteran that he injured his back.  As discussed above, 
the contemporaneous evidence fails to support such a 
conclusion.  Moreover, the medical opinion fails to reference 
the back injuries occurring prior to August 1995, nor the 
normal x-ray in March 2002 following a car accident.  Thus, 
this opinion is entitled to little, if any, probative weight.  

The Board also notes that one of the lay statements submitted 
reflects that the veteran injured his back when he fell from 
a truck after being hit in the knee by a helmet.  However, 
the Board reiterates that the veteran did not complain of any 
back problems at that time.  In this regard, the Board finds 
the service medical records and other medical evidence to be 
more probative than recollections almost 10 years after the 
fact, as they are contemporaneous with the alleged incident 
and reflect no complaints of back pain at the time of the 
incident, or for more than a week thereafter.

Additionally, at the veteran's Board hearing, he initially 
testified that he had not had any back injuries before the 
alleged fall from the truck in 1995.  Later, when prompted by 
his representative, he amended his testimony saying that he 
had previously injured his back on the job and in a motor 
vehicle accident but that he was unsure of the dates.  Thus, 
the Board observes that the veteran's report of his medical 
history of his back seems somewhat unreliable.  He also 
testified that he had been placed on crutches for two months; 
however, as noted above, the service medical records fail to 
corroborate this contention, nor suggest he required crutches 
for his back.  Although one of the lay statements reflects 
that the veteran had been on crutches, the Board observes 
that the objective medical evidence at that time fails to 
show any existing back problem.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran suffered a back injury in service, and the claim for 
service connection is denied. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  




ORDER

Service connection for a left leg injury is denied.
 
Service connection for PTSD is denied.

Service connection for a back condition is denied.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


